


Exhibit 10.49

 

SECOND AMENDED AND RESTATED

SERVICES AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) is made
and entered into as of this 11th day of March, 2015 by and among Global
Petroleum Corp., a Massachusetts corporation (the “Company”) and Global
Companies LLC, a Delaware limited liability company (“Global LLC”), Global
Montello Group Corp., a Delaware corporation (“GMG”), Chelsea Sandwich LLC, a
Delaware limited liability company (“Chelsea LLC”), Alliance Energy LLC, a
Massachusetts limited liability company (“Alliance”) and Bursaw Oil LLC, a
Massachusetts limited liability company (“Bursaw”) (Global LLC, GMG, Chelsea
LLC, Alliance and Bursaw are sometimes hereinafter referred to individually as
an “LLC”, and collectively as the “LLCs”).  The Company and the LLCs are
sometimes hereinafter referred to each as a “Party” and collectively as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the LLCs have been providing certain services to the Company and, until
February 1, 2015, the Company had been providing certain services to the LLCs;

 

WHEREAS, effective as of February 1, 2015, the Company ceased providing services
to the LLCs after the Company sold the terminal located in Revere, MA to Global
LLC and certain of the Company’s employees became employees of Global GP LLC;

 

WHEREAS, although the LLCs no longer require services provided to them by the
Company, the LLCs are willing to continue to provide the services to the Company
as they have been providing, and the Company desires to receive such services
from the LLCs, all upon the terms and subject to the conditions herein
contained;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
LLCs hereby agree as follows:

 

1.              Services.  The LLCs hereby agree to provide to the Company
services they are capable of providing during the Service Period (defined below)
similar to those which historically have been provided to the Company by the
LLCs (the “LLC Services”).  The LLC Services shall include, without limitation,
accounting, treasury, legal, information technology, human resources and
financial operations support services.  The LLC Services shall be rendered at
such times as are reasonably requested by the Company, giving due regard to the
LLCs’ operations and other responsibilities.  The LLC Services may not be
expanded except in accordance with Paragraph 9 of this Agreement.

 

2.              Service Period.  The LLCs shall provide the LLC Services to the
Company for such period of time as they shall mutually agree (the “Service
Period”); provided, however, either Party may terminate some or all of the LLC
Services upon ninety (90) days advance written notice.

 

--------------------------------------------------------------------------------


 

3.              Compensation.  The LLCs shall keep timekeeper reports on a
monthly basis for time expended on LLC Services, so as to accurately monitor
such LLC Services provided for the benefit of the Company.  Invoices submitted
by the LLCs to the Company shall be based upon such records.  As an alternative
to said timekeeping requirements, the President or Treasurer of the Company and
the Chief Executive Officer of each LLC may agree upon a specified monthly
amount to be paid by the Company to the LLCs (the “Monthly Services Fee”), which
Monthly Services Fee shall be subject to approval by the Conflicts Committee of
Global Partners LP and reviewed and approved annually by the Parties hereto
(subject to an accelerated review in the event of the occurrence of a material
change) and amended in order to more accurately and equitably reflect the actual
services rendered.  Upon 30 days prior written notice, either Party may elect to
cancel the Monthly Services Fee and utilize actual timekeeping records whereupon
compensation shall be paid in accordance with the prior provisions of this
Paragraph 3.

 

4.              Indemnification.  In as much as the LLCs are performing the LLC
Services on an at cost basis and not for the purpose of making a profit, the
Company shall indemnify and hold harmless the LLCs, and their officers,
directors, employees, members, agents and representatives (collectively, the
“LLC Indemnitees”) from and against any and all losses, liabilities, damages,
claims, and expenses (including reasonable attorneys’ fees and expenses)
suffered or incurred by any LLC Indemnitee which arise out of or are related to
any action of the LLCs or any of their employees taken while performing LLC
Services for the benefit of, or on behalf of, the Company, except to the extent
that such losses, liabilities, damages, claims, and expenses are caused by the
gross negligence or willful misconduct of the LLCs or any of their employees or
agents.

 

5.              Relationship of the Parties.  The LLCs are retained by the
Company only for the purposes and to the extent set forth in this Agreement, and
shall serve the Company solely as an independent contractor.  The LLCs shall
have no authority to enter into agreements or commitments on behalf of the
Company or to bind the Company in any respect, except as expressly authorized in
writing by the Company.  The LLCs shall not be entitled to receive any payments
from the Company by way of compensation, expenses, reimbursements or otherwise
in respect of the LLC Services, except for the reimbursement to be paid as set
forth herein.  Nothing contained herein shall be construed as making either
Party, or any of its employees, an employee, officer, director or owner of any
other Party hereto.

 

6.              Waivers and Consents.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the LLCs and the Company.  No such waiver or
consent shall be deemed to be or shall constitute a waiver or consent with
respect to any other terms or provisions of this Agreement, whether or not
similar.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given.

 

7.              Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, shall be addressed to the
receiving Party’s address set forth below or to such other address as a Party
may designate by notice hereunder, and shall be either (a) delivered by hand,
(b) made by confirmed facsimile transmission, (c) sent by overnight courier, or
(d) sent by certified or registered mail, return receipt requested, postage
prepaid.

 

2

--------------------------------------------------------------------------------


 

If to the Company:

Global Petroleum Corp.

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: President

 

Fax:  (781) 398-9211

and

 

if to the LLCs:

Global Companies LLC

 

800 South Street, Suite 500

 

P.O. Box 9161

 

Waltham, Massachusetts 02454-9161

 

Attention: Chief Accounting Officer and General Counsel

 

Fax:  (781) 398-9211

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been received:  (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above;
(b) if made by facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise; (c) if sent by overnight
courier, on the next day following the day such mailing is made (or in the case
that such mailing is made on a Friday, Saturday or on the day before a legal
holiday, on the immediately following business day); or (d) if sent by certified
or registered mail, return receipt requested, on the date indicated as the
receipt date on such returned receipt, or on the 5th day following the time of
such mailing thereof to such address (or in the case that such 5th day is a
Saturday, Sunday or a legal holiday, on the immediately following business day),
if a receipt is not returned.

 

8.              Successors and Assigns.  This Agreement may not be assigned in
whole or in part without the written consent of all of the non-assigning
Parties.  This Agreement shall be binding upon and inure to the benefit of the
LLCs and the Company, and each of their respective successors and assigns.

 

9.              Entire Agreement/Amendment.  This Agreement constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
except as otherwise provided herein, supersedes all prior agreements or
understandings written or oral in respect thereof.  This Agreement may be
amended or modified at any time or from time to time only by a written
instrument signed by the Parties hereto.

 

10.       Enforcement.  The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

 

11.       Governing Law.  This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
principles thereof.

 

3

--------------------------------------------------------------------------------


 

13.       Headings.  The paragraph headings contained herein are for convenience
and reference only and shall not be given effect in the interpretation of any
term or condition of this Agreement.

 

14.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed one and the same instrument.

 

[INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

GLOBAL PETROLEUM CORP.

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

 

 

 

 

CHELSEA SANDWICH LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

 

 

 

 

ALLIANCE ENERGY LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

 

 

 

 

BURSAW OIL LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President

 

Signature Page

Second Amended and Restated Services Agreement - GPC

 

--------------------------------------------------------------------------------
